tcmemo_2015_72 united_states tax_court barry p cooper petitioner and the government of the united_states virgin islands intervenor v commissioner of internal revenue respondent sandra g cooper petitioner and the government of the united_states virgin islands intervenor v commissioner of internal revenue respondent docket nos filed date ps husband and wife are u s citizens asserting each was a bona_fide_resident of the virgin islands during and ps filed joint territorial income_tax returns with the virgin islands bureau of internal revenue vibir claiming entitlement to income_tax benefits under sec_932 they did not file joint income_tax returns with the internal_revenue_service irs the irs received copies of ps’ returns from the vibir after examining these returns the irs determined ps did not qualify for the sec_932 gross_income exclusion treating ps as nonfilers the irs mailed separate notices of deficiency to ps one to p-h for and and another to p-w for more than years after ps filed their territorial tax returns ps assert that because they believed in good_faith that they were bona_fide residents of the virgin islands at the time they filed territorial income_tax returns with the vibir the filing of those returns with and the payment of tax to the vibir met their federal_income_tax filing and payment obligations without regard to objective facts indicating their residence ps each filed a motion for summary_judgment maintaining the irs’ notices of deficiency were untimely mailed ie the notices were mailed after the expiration of the sec_6501 period of limitations hence the irs’ assessment of tax was time barred held the assertion that the period of limitations expired before the irs’ mailing of a notice_of_deficiency is an affirmative defense which ps must prove held further because ps failed to make a proper showing that they were bona_fide residents of the virgin islands during and ps’ motions for summary_judgment will be denied and a trial will be required joseph a diruzzo iii for petitioners barry j hart christopher m bruno geoffrey p eaton peter n hiebert and tamika m archer for intervenor ladd christman brown jr james g hartford and jacob russin for respondent memorandum opinion jacobs judge these cases consolidated for trial briefing and opinion are before the court on petitioners’ motions for summary_judgment filed date pursuant to rule the specific question to be decided is whether petitioners barry cooper and sandra cooper qualify as bona_fide residents of the u s virgin islands virgin islands during and for purposes of determining whether the sec_6501 period of limitations on assessment and collection expired before the date respondent internal_revenue_service or irs mailed petitioners separate notices of deficiency for the reasons set forth infra we will deny petitioners’ motions unless otherwise indicated all section references are to the internal_revenue_code code in effect for and and all rule references are to the tax_court rules_of_practice and procedure at the time petitioners filed their respective petitions they resided in florida background the following includes undisputed facts in the record barry cooper petitioner husband was married to sandra cooper petitioner wife during and they are u s citizens and assert that each was a bona_fide_resident of the virgin islands during and petitioners filed a joint territorial income_tax return with the virgin islands bureau of internal revenue vibir for on date and an amended joint territorial income_tax return for on date they filed a joint territorial income_tax return for with the vibir on date asserting that their filings with the vibir and the payment of tax to the virgin islands satisfied their federal tax filing and payment obligations pursuant to sec_932 petitioners did not file a or federal_income_tax return with or pay income_tax to the irs the irs received copies of petitioners’ and returns from the vibir and after examining these returns the irs determined that petitioners did petitioners also filed a joint territorial income_tax return with the vibir for although the irs determined a deficiency in tax and additions to tax for that year is not before us because petitioner husband seeks redetermination only with respect to and and petitioner wife seeks redetermination only with respect to the virgin islands uses the same income_tax return form ie form_1040 u s individual_income_tax_return used by the united_states the vibir forwarded copies of the first two pages of form_1040 schedule c profit or loss from business schedule c-ez net profit from business form_w-2 wage and tax statement and form w-2vi u s virgin islands wage and tax statement to the irs the record contains an irs account transcript which states that the irs received petitioners’ territorial income_tax return on date and that an examination of that return commenced on date the record does not reveal the date on which the irs received copies of petitioners’ and territorial income_tax returns from the vibir nor does the record reveal the continued not qualify for the sec_932 gross_income exclusion treating petitioner husband as a nonfiler on date the irs mailed him a notice_of_deficiency in which it determined the following deficiencies in federal_income_tax and additions to tax_year deficiency sec_6651 additions to tax sec_6651 sec_6654 dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure attached to the notice_of_deficiency was a form 4549-a income_tax discrepancy adjustments which set forth the basis for the aforementioned income_tax deficiencies and additions to tax it has been determined that during the taxable years ended date and tax_year sec_2002 and you were not a bona_fide_resident of the united_states virgin islands usvi it is also determined that you participated in a tax_avoidance scheme similar to that described in notice_2004_45 meritless position based on sec_932 and sec_934 which involved improperly claiming to be a resident of the usvi and superficially recasting income_from_sources_within_the_united_states as income from sources within the usvi or effectively connected to a trade_or_business within the usvi in order to inappropriately and continued date the irs commenced examining petitioners’ and territorial income_tax returns invalidly claim a tax_credit of under the united_states virgin islands economic development program edp credit in the irs issued notice_2004_45 2004_2_cb_33 in which it stated that it intended to challenge highly questionable and in most cases meritless positions of certain u s citizens who claimed to be residents of the virgin islands in order to avoid u s taxation by claiming substantial tax benefits arising from the tax policies enacted by the government of the virgin islands see 135_tc_222 notice_2004_45 c b pincite states that the highly questionable positions being challenged are promoted to taxpayers in a variety of forms however they are frequently promoted in the following manner promoters typically approach a taxpayer taxpayer living and working in the united_states and advise taxpayer to i purport to become a usvi resident by establishing certain contacts with the usvi ii purport to terminate his or her existing employment relationship with his or her employer employer and iii purport to become a partner of a virgin islands limited_liability partnership v i llp that is treated as a partnership for u s tax purposes v i llp then purports to enter into a contract with employer to provide employer with substantially the same services that were provided by taxpayer prior to the creation of this arrangement typically after entering into the arrangement taxpayer continues to provide substantially the same services for employer that he or she provided before entering into the arrangement but taxpayer is nominally a partner of v i llp instead of an employee of employer under this arrangement employer makes payments to v i llp for taxpayer’s services and no longer treats the payments as wages paid to taxpayer subject_to the withholding and payment of employment_taxes and reporting on taxpayer’s form_w-2 v i llp in turn makes payments to taxpayer for his or her services to employer v i llp typically treats these payments for tax_accounting purposes either as guaranteed payments for services or as continued on date the irs mailed petitioner wife a notice_of_deficiency determining the following deficiency in federal_income_tax and additions to tax_year deficiency sec_6651 additions to tax sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure attached to the notice_of_deficiency was a form 4549-a which set forth in language identical to that included in the notice_of_deficiency sent to petitioner husband the basis for the income_tax deficiencies and additions to tax with respect to petitioner wife petitioners each filed a petition with this court on date petitioners contend that both were bona_fide residents of the virgin islands during and and as this court held in 140_tc_273 that they were required under the code and the regulations promulgated thereunder as well as by the irs’ instructions and tax forms to file their income_tax returns for and with the vibir petitioners assert those filings continued distributions of taxpayer’s allocable share of partnership income under this arrangement the promoter may be a general_partner in v i llp and may retain a percentage of the fees received from employer on date the court granted the irs’ motion to consolidate petitioner husband’s and petitioner wife’s cases satisfied their federal_income_tax return filing obligations on the other hand the irs asserts that although petitioners filed income_tax returns with the vibir those returns were virgin islands territorial returns not federal_income_tax returns on date petitioners each filed a motion for summary_judgment in which each asserts that because each believed he she was a bona_fide_resident of the virgin islands during and the irs is required to accept their belief consequently petitioners maintain the respective notices of deficiency were untimely and the sec_6501 period of limitations bars assessment of tax by the irs for and discussion i introduction this is the third case involving the timeliness of notices of deficiency to u s citizens who filed income_tax returns with the vibir rather than to the irs in 140_tc_273 we had to decide whether the filing of an income_tax return with the vibir by an individual whom the irs conceded in this opinion we are deciding only the issue of petitioners’ residency even though the irs received portions of petitioners’ form sec_1040 that were filed with the vibir we need not and do not herein determine whether those documents are returns filed with the irs under sec_6501 resolution of that issue is reserved for the future was a bona_fide_resident of the virgin islands commenced the running of the 3-year period of limitations for federal tax purposes ie whether the filing of an income_tax return with the vibir started the clock running on the irs we therein held that it did and that because the irs issued a notice_of_deficiency more than three years after the taxpayer had filed with the vibir the irs’ deficiency determination was untimely and accordingly granted the taxpayer’s motion for summary_judgment in estate of sanders v commissioner t c ___ date we had to grapple with the question of who is a bona_fide_resident of the virgin islands during certain of the years at issue in that matter neither the code nor the regulations promulgated thereunder provided a definition of a bona_fide_resident of the virgin islands in that case the irs disputed the estate’s assertion that the decedent was a bona_fide_resident of the virgin islands but at trial the estate provided evidence establishing that he was consequently we found as we did in appleton that the notice_of_deficiency was untimely sec_937 now provides a test for determining whether a taxpayer is a bona_fide_resident of the virgin islands by creating a two-part residency test however sec_937 is inapplicable for and see estate of sanders v commissioner t c ___ ___ slip op pincite n date in the motions now before us petitioners assert that they did not have to file tax returns with the irs because they believed in good_faith that they were bona_fide residents of the virgin islands at the time they filed territorial income_tax returns with the vibir they have not however presented objective evidence to corroborate their purported belief ii summary_judgment summary_judgment is appropriate if the pleadings and other materials show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir the moving party bears the burden of showing that there is no genuine dispute of material fact and the court views all factual materials and inferences in the light most favorable to the nonmoving party 85_tc_812 rule d provides that where the moving party properly makes and supports a motion for summary_judgment an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but rather must set forth specific facts by affidavits or otherwise showing that there is a genuine dispute for trial for purposes of deciding petitioners’ motions for summary_judgment we must assume that but for the running of the period of limitations there would be a deficiency in petitioners’ federal_income_tax with respect to and iii the virgin islands the virgin islands although a part of the united_states are a separate and distinct taxing jurisdiction the territory is classified as an unincorporated territory by u s c sec a is not part of one of the states or the district of columbia and generally is not a part of the united_states for tax purposes see sec_7701 in an attempt to harmonize the dual nature of the virgin islands congress established the mirror_tax system as the tax law of the virgin islands act of date ch sec_1 42_stat_123 codified as amended pincite u s c sec_1397 under the mirror_tax system the virgin islands uses the code with virgin islands effectively substituted for any reference to the united_states and vice versa see 820_f2d_618 3d cir as the law has developed the provisions of the code have been made applicable to the virgin islands so long as the specific section to be applied is ‘not manifestly inapplicable or incompatible’ with a separate territorial income_tax 430_f2d_973 3d cir quoting u s c sec 1421i d the provisions applicable for and under which individuals file territorial income_tax returns and pay tax in the virgin islands were enacted as part of the tax_reform_act_of_1986 tra publaw_99_514 100_stat_2596 and amended in the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 102_stat_3530 virgin islands residents generally were exempted from federal_income_tax obligations if they met the requirements of sec_932 sec_932 coordination of united_states and virgin islands income taxes c treatment of virgin islands residents -- application of subsection --this subsection shall apply to an individual for the taxable_year if-- a such individual is a bona_fide_resident of the virgin islands at the close of the taxable_year or b such individual files a joint_return for the taxable_year with an individual described in subparagraph a filing requirement --each individual to whom this subsection applies for the taxable_year shall file an income_tax return for the taxable_year with the virgin islands extent of income_tax_liability --in the case of an individual to whom this subsection applies in a taxable_year for purposes of so much of this title other than this section and sec_7654 as relates to the taxes imposed by this chapter the virgin islands shall be treated as including the united_states residents of the virgin islands --in the case of an individual-- a who is a bona_fide_resident of the virgin islands at the close of the taxable_year b who on his return of income_tax to the virgin islands reports income from all sources and identifies the source of each item shown on such return and c who fully pays his tax_liability referred to in sec_934 to the virgin islands with respect to such income for purposes of calculating income_tax_liability to the united_states gross_income shall not include any amount included in gross_income on such return and allocable deductions and credits shall not be taken into account if a bona_fide_resident of the virgin islands fails to meet the provisions of sec_932 and he she is compelled to file a federal_income_tax return any_tax collected by the irs must be covered over to the virgin islands u s c sec u s citizens or residents other than those who are bona_fide residents of the virgin islands who have income derived from sources within the virgin islands or effectively connected to a virgin islands trade_or_business for a sec_932 is not included in the mirror code and is not an element of the virgin islands territorial tax system see s rept no pincite u s c c a n taxable_year are explicitly required to file returns with both the united_states and the virgin islands sec_932 to ensure the fair implementation of sec_932 the united_states and the virgin islands entered into the tax implementation agreement between the united_states of america and the virgin islands tia date 1989_1_cb_347 to permit the exchange of information and mutual assistance with respect to taxes in order to prevent the evasion or avoidance of united_states or virgin islands taxes id the tia applies to all taxes imposed by the code all taxes imposed by the mirror code and all local_income_taxes imposed by the virgin islands as authorized by the tra see id art c b pincite as more thoroughly discussed in estate of sanders v commissioner t c at __ slip op pincite the tia requires the virgin islands to routinely provide the united_states information with respect to audit changes that disclose information of interest to the u s government it also requires the vibir to permit the irs to examine virgin islands tax returns iv federal tax filing_requirements u s citizens such as petitioners are subject_to federal reporting requirements and taxation on their worldwide income as set forth in the code see eg 265_us_47 estate of sanders v commissioner t c at __ slip op pincite appleton v commissioner t c pincite a number of code sections govern an individual’s filing_requirements sec_6012 requires that every individual having for the taxable_year gross_income which equals or exceeds the exemption_amount with certain exceptions not applicable in this matter file an income_tax return however the interplay of sec_932 and mirror code sec_6012 affect this general_rule for individuals who claim to be bona_fide residents of the virgin islands see appleton v commissioner t c pincite although individuals having gross_income for a taxable_year which equals or exceeds the exemption_amount are required to file federal_income_tax returns sec_932 directs bona_fide residents of the virgin islands to file income_tax returns with the virgin islands via the vibir and sec_932 flush language exempts both u s source income and virgin islands source income from u s taxation if all of the requirements of sec_932 are met but if any requirement of sec_932 is left unsatisfied then an individual falls back into the federal_income_tax reporting and payment system because that income would no longer be excluded for purposes of calculating his her u s tax_liability appleton v commissioner t c pincite in reviewing petitioners’ position we begin by turning to sec_7654 which provides that the secretary shall prescribe such regulations as may be necessary to carry out the provisions of sec_932 including prescribing the information which individuals to whom sec_932 applies are to furnish to the secretary appleton v commissioner t c pincite but the secretary failed to prescribe such regulations for and consequently we must look to other sections of the code regulations and instructions published by the irs for guidance as to the proper place for petitioners to file their and income_tax returns id pursuant to sec_6091 flush language a u s citizen whose principal_place_of_abode is outside the united_states is required to file his her income_tax return at such place as the secretary may by regulations designate under this authority the secretary promulgated sec_1_6091-1 income_tax regs providing in general that if an income_tax return is required to be filed and the place for filing the return is not designated by the code the return is to be filed at the place prescribed by regulations sec_1_6091-3 income_tax regs instructs individual citizen s of a possession_of_the_united_states who have no legal residence or place of business in any internal_revenue_district in the united_states to file their income_tax returns as designated on the income_tax return forms or the instructions issued thereto the vibir directs individuals to file their territorial income_tax returns on the same form_1040 that u s taxpayers use when filing their federal_income_tax returns the instructions to form_1040 for and stated that permanent residents of the virgin islands should use v i bureau of internal revenue as the place to file their tax returns v sec_6501 period of limitations as we noted in appleton v commissioner t c pincite the regulations and instructions issued by the irs regarding income_tax return filings are sec_1_6091-3 income_tax regs requires that certain tax returns be filed with the director of internal operations internal_revenue_service washington dc or the district_director or the director of the service_center depending on the appropriate officer designated on the return form or in the instructions issued with respect to the form these tax returns include the income_tax return of an individual citizen_of_the_united_states whose principal_place_of_abode for the period with respect to which the return is filed is outside the united_states and an individual citizen of a possession_of_the_united_states whether or not a u s citizen who has no legal residence or principal_place_of_business in any internal_revenue_district sec_1_6091-3 and c income_tax regs a taxpayer’s principal_place_of_abode will be considered to be outside the united_states if his her legal residence is outside the united_states or if his her tax_return bears a foreign address sec_1_6091-3 income_tax regs it appears that when the inhabitant rule was replaced by sec_932 the irs failed to update the instructions to form_1040 and continued to use the terms permanent resident of the virgin islands and nonpermanent resident of the virgin islands despite their obsolescence significant because the running of the period of limitations on assessment commences only when a tax_return has been properly filed sec_6501 provides that except as otherwise provided the amount of any_tax imposed by the code shall be assessed within three years after the return was filed sec_6501 further provides that the term ‘return’ means the return required to be filed by the taxpayer thus for a return to commence the running of the period of limitations the return must be properly filed and the return required to be filed by the taxpayer we therefore must determine whether the form sec_1040 petitioners filed with the vibir were properly filed with that entity and if so whether they were the returns required to be filed vi proper filing in 281_us_245 the supreme court noted that u nder the established general_rule a statute_of_limitations runs against the united_states only when they assent and upon the conditions prescribed the supreme court concluded that there must be meticulous compliance by the taxpayer with all named conditions in order to secure the benefit of the limitation id see allnut v commissioner 523_f3d_406 n 4th cir aff’g tcmemo_2002_311 relying on pilliod lumber co we stated in 96_tc_802 that to meticulously comply a taxpayer must file his return where sec_6091 or the regulations promulgated thereunder require the return to be filed accordingly this court as well as others has held on several occasions that filing a return with the wrong irs representative does not constitute filing for purposes of commencing the limitations_period estate of sanders v commissioner t c at ___ slip op pincite appleton v commissioner t c pincite winnett v commissioner t c pincite see 523_f3d_406 holding that taxpayer’s hand delivery of returns to wrong individual does not constitute a filing see also congelliere v commissioner tcmemo_1990_265 holding that a return incorrectly filed with a service_center rather than the district_director is disregarded for purposes of determining when the 60-day period for issuing the notice_of_deficiency for the termination year begins to run in appleton the parties stipulated that the taxpayer was a bona_fide_resident of the virgin islands in applying the aforementioned principles we held that he properly filed his income_tax return by filing it with the vibir and consequently met his federal tax filing obligation we stated the instructions to form_1040 are explicit the form is to be filed with the vibir we rejected the irs’ argument that the instructions to form_1040 when read in conjunction with publication tax guide for individuals with income from u s possessions require that the taxpayer should be treated as a taxpayer living abroad who must file a protective return with the internal_revenue_service center in philadelphia pennsylvania appleton v commissioner t c pincite to the contrary we noted that no irs document existed explicitly directing a bona_fide_resident of the virgin islands to file a protective return id we concluded that a meticulous taxpayer researching his her filing obligations would have discovered the instructions to form_1040 publication as well as field_service_advisory date and upon a review of these documents the taxpayer would believe that no filing other than with the vibir was necessary id pincite n vii determining bona_fide residency our holding in appleton applied to an individual whom the irs conceded was a bona_fide_resident of the virgin islands we did not explore the factors which had to be established in determining that an individual was a bona_fide_resident of the virgin islands the term bona_fide_resident of the virgin islands was not defined by the code until see estate of sanders v commissioner t c ___ slip op pincite the secretary did not promulgate final regulations for determining whether a taxpayer is a bona_fide_resident of the virgin islands until see id at ___ slip op pincite consequently a taxpayer attempting to determine his her residency status when filing returns for and would find no guidance in the code or the regulations in estate of sanders we addressed the question of bona_fide residency in that case the estate presented facts which objectively demonstrated that the decedent was a bona_fide_resident of the virgin islands the record therein established that the decedent had a physical presence in the virgin islands he was a partner and worked for a virgin islands business he banked in the virgin islands and held a virgin islands address he was married in the virgin islands and listed his virgin islands address on his marriage license he identified himself as a virgin islands resident and paid virgin islands taxes and he had virgin islands certified public accountants prepare his tax returns we concluded that the decedent was a bona_fide_resident of the virgin islands and that as a result he properly filed his income_tax returns for the years at issue with the vibir and the sec_6501 period of limitations had expired before the irs mailed the decedent the notice_of_deficiency here no specific facts demonstrate petitioners’ residency status in the virgin islands for and rather petitioners assert that we must accept as a matter of law that they were bona_fide residents of the virgin islands during and because of their purported good_faith belief intervenor expands on petitioners’ assertion maintaining that sec_932 requires every individual with virgin islands source income to make an initial determination as to whether he she is a u s or virgin islands resident intervenor posits that if the individual determines that he she is a virgin islands resident and in good_faith files with the vibir the irs must either accept that determination or challenge it within the three-year period of limitations intervenor concludes that in these cases the irs’ failure to challenge petitioners’ filing with the vibir within three years of the filing of the income_tax returns time bars the irs’ issuance of a notice_of_deficiency not unexpectedly the irs disagrees sec_932 does not provide that a taxpayer’s subjective belief that he she is a bona_fide_resident of the virgin islands is sufficient to place him her into that section’s single filing regime more is required sec_932 provides that sec_932 applies to an individual if a he she is a bona_fide_resident of the virgin islands or b if an individual files a joint_return with such a person as the claims_court pointed out in celanese corp v united_states cl_ct the difficulty with plaintiff’s argument in support of its motion for summary_judgment is that it asks the court to find con- clusively facts with respect to plaintiff’s motive and intent without trial questions of motive and intent are not ordinarily resolvable upon motion for summary judgement and in the absence of opportu- nity for cross-examination see 737_f2d_238 2d cir 311_f2d_175 2d cir 224_f2d_1 5th cir intervenor asserts that if individuals such as petitioners are required to prove that they are bona_fide residents of the virgin islands as opposed to simply asserting that they believed in good_faith that they were such individuals would be unable to rely on the protections of sec_6501 instead according to intervenor such individuals will have to prove their case in tax_court and win on the merits although we are cognizant of intervenor’s concerns requiring individuals such as petitioners to prove that they were bona_fide residents of the virgin islands is not equivalent to forcing them to win their case on the merits ie prove that they qualify for the sec_932 income exclusion the assertion that a notice_of_deficiency is untimely by virtue of the running of the sec_6501 period of limitations is an affirmative defense that must be proven by the claimant rule sec_39 sec_142 101_tc_374 aff’d without published opinion 40_f3d_385 5th cir daniels v commissioner tcmemo_2012_355 and in the matter before us the period of limitations will have expired only if petitioners can prove they were bona_fide residents of the virgin islands at the close of and viii determining bona_fide residency in estate of sanders v commissioner t c at ___ slip op pincite we reviewed the factors we rely upon in determining whether a taxpayer is a bona_fide_resident of the virgin islands residency as we noted varies according to context 461_us_321 in sochureck v commissioner 300_f2d_34 7th cir rev’g and remanding 36_tc_131 the court_of_appeals looked pincite factors to determine whether a taxpayer’s claimed residency was bona_fide the factors are intention of the taxpayer establishment of home in the foreign_country for an indefinite period participation in activities physical presence in the foreign_country nature of extent of and reasons for absences from his temporary foreign home assumption of economic burdens and payment of taxes to the foreign_country status of resident contrasted to transient_or_sojourner treatment accorded his income_tax status by his employer marital status and residence of his family nature and duration of employment and good_faith in making a trip abroad see id the factors can be grouped into four broad categories intent physical presence social family and professional relationships and the taxpayer’s own representations 715_f3d_455 3d cir considering the sochureck factors as grouped into these categories for purposes of determining bona_fide residency under sec_932 ix conclusion petitioners failed to make a proper showing on the issue as to whether they qualify as bona_fide residents of the virgin islands for and consequently because petitioners have not met their burden of showing that summary adjudication is warranted petitioners’ motions for summary_judgment will be denied a trial will be required to determine whether the sec_6501 period of limitations had expired before the irs mailed petitioners separate notices of deficiencydollar_figure an appropriate order will be issued because of our holding we need not determine at this time any other issue raised by the irs
